DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ihara et al. (US 2019/0168521 - Ihara.)
Regarding claim 19, 	
	Ihara discloses a printing apparatus [10 in fig. 1] comprising: 
a head unit [40 in figs. 1-2] including: 
a first head [on lower row of eight recording heads 52 in the transport direction ‘A’ in fig. 2] which has a nozzle surface having a nozzle group area in which a nozzle group [nozzle rows 52a in fig. 2] configured to perform a printing on a medium [P in figs. 1 and 3] is formed [paragraph 0033], 
a second head [on higher row of seven recording heads 52 in the transport direction ‘A’ in fig. 2] which has a nozzle group [nozzle rows 52a in fig. 2] configured to perform the printing on the medium, and which is arranged downstream of the first head in a conveyance direction [‘A’ in fig. 2] in which the medium is conveyed [paragraph 0033], 
a support unit [43 in fig. 1] which is arranged to face the head unit, and which has a support surface configured to support the medium [paragraph 0029]; and 
a sensor [100 in figs. 1-3] which is arranged upstream of the nozzle group of the second head [as seen in figs. 1-3] such that the sensor and the nozzle group of the second head overlap as seen in the conveyance direction [as seen in fig. 2], the sensor being arranged in a crossing direction [‘B’ in fig. 2] crossing the conveyance direction at a position different from the nozzle group area of the first head [as seen in fig. 2], the sensor including a projecting member [110 in fig. 3] which projects toward the supporting surface with respect to the nozzle surface [paragraphs 0034-0040.]
Allowable Subject Matter
Claims 20-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing apparatus according to claim 19, further comprising wherein 
the first head includes two heads each has the nozzle surface having the nozzle group area in which the nozzle group configured to perform the printing on the medium is formed, the two heads being arranged with a gap in the crossing direction; and 
the sensor is arranged between a first virtual line extending in the conveyance direction so as to pass an end of the nozzle group area, of one of the two heads of the first head, defined on a side of other of the two heads of the first head and a second virtual line extending in the conveyance direction so as to pass an end of the nozzle group area, of the other of the two heads of the first head, defined on a side of the one of the two heads of the first head.
 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 21-29,
	These claims have allowable subject matter due to their dependency on claim 20.
Regarding claim 30, 	
	The primary reason for allowance for this claim is the inclusion of the limitations of the printing apparatus according to claim 19, the printing apparatus further comprising 
a guide mechanism which is arranged, in the conveyance direction, upstream of the head unit, and which is configured to perform positioning of the medium in a width direction with two guide plates arranged to face each other, wherein 
the sensor is arranged between a virtual line extending in the conveyance direction along a surface of one of the two guide plates without passing the first head, and an end of the nozzle group area of the first head defined on a side of the virtual line.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 31-37,
	These claims have allowable subject matter due to their dependency on claim 30.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853